                       Case MDL No. 2913 Document 21 Filed 08/14/19 Page 1 of 4
  UNITED STATES JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

                 2913                                                       JUUL LABS, INC. MKTG, SALES PRACTICES
MDL No. _____________ & TITLE - IN RE: __________________________________

Case Caption (Include Plaintiff, District, and Civil Action No.) (attach list if necessary):
See attached Schedule of Action
_________________________________________________________________

                                     CORPORATE DISCLOSURE STATEMENT

                                                 Altria Group, Inc.
The undersigned counsel for ___________________________, (attach list if necessary) certifies that this
party is a non-governmental corporate party and that:


             This party's parent corporation(s) are listed below:




             The following publicly-held corporation(s) own 10% or more of the party's stock (attach list if
             necessary):




OR

        This party does not have any parent corporations; and no publicly-held corporation owns 10% or
more of the party's stock.



 /s/ John C. Massaro                                                                Arnold & Porter LLP
_____________________________                                                      __________________________________
       Signature of Attorney                                                                            Name of Firm

601 Massachusetts Ave., NW                                                        Washington, DC 20001
___________________________                                                      ___________________________________
       Address                                                                                          City/State/Zip Code
       August 14, 2019
Date _____________________


Instructions:

1. Download the form. Fill out the form and save as a PDF document. All documents filed with the Judicial Panel should be in PDF Format including attachments and
exhibits. The Corporate Disclosure Statement is to be filed as a separate document. Any documents submitted with the Corporate Disclosure Statement are attachments.
2. Select MDL from the menu bar at the top of the ECF screen.
3. Click on Corporate Disclosure Statement. Select Next.
4. Enter the three or four digit number (without the MDL letters) and click the Find This Case button.
5. If this is the correct MDL No., select next. Also, select next for the following screen.
6. Choose the cases for which the Disclosure Statement is being filed.
7. Select the party filing the Disclosure Statement
8. Select the document to which the Corporate Disclosure relates. (Note: Disclosures filed in new litigations will be linked to the initial Motion for Transfer and Disclosures
filed in transferred litigations should be linked to the Conditional Transfer Order (CTO) or Motion and Brief to Vacate CTO).
9. Upload the Corporate Disclosure Form and any attachments as a PDF document.
10. Submit the Disclosure Statement by selecting the Next button.
             Case MDL No. 2913 Document 21 Filed 08/14/19 Page 2 of 4



                                     BEFORE THE
                           UNITED STATES JUDICIAL PANEL ON
                              MULTIDISTRICT LITIGATION

_____________________________________________________
                                                     )
IN RE: JUUL LABS, INC.                               )
MARKETING, SALES PRACTICES,                          )     MDL DOCKET NO. 2913
AND PRODUCTS LIABILITY                               )
LITIGATION                                           )
                                                     )
_____________________________________________________

                                    SCHEDULE OF ACTIONS

 No.                  Case Caption                           Court       Civil          Judge
                                                                       Action No.

 1      Plaintiff(s):                                    U.S.D.C.      4:19-cv-     Judge Donna
        John Thomas Via Peavy                            Northern      04424-       M. Ryu
        Defendants:                                      District of   DMR
        JUUL Labs, Inc., Altria Group, Inc.,             California
        Phillip Morris USA Inc.                          (Northern)

 2      Plaintiff(s):                                    U.S.D.C.     2:19-cv-      Judge
        Hallie Helms                                     Middle       527           Wallace
        Defendants:                                      District                   Capel, Jr.
        Juul Labs Inc., Altria Group, Inc., Philip       of Alabama
        Morris USA, Inc., Home Oil Company,              (Montgomery)
        Inc., The Hobo Pantry Foodstore #19,
        Circle K Stores, Inc, and Its Manager,
        Christa Dennard

                                                                                    Judge Mary S.
 3      Plaintiff(s):                                    U.S.D.C.      8:19-cv-
                                                                                    Scriven
        Erin NesSmith and Jared NesSmith,                Middle        00884
        individually, and as guardians of their          District of                Magistrate
        minor child, A.N.                                Florida                    Judge
        Defendants:                                      (Tampa)                    Amanda
        Altria Group, Inc., Philip Morris USA,                                      Arnold
        Inc., JUUL Labs, Inc.                                                       Sansone
        Case MDL No. 2913 Document 21 Filed 08/14/19 Page 3 of 4




4   Plaintiff(s):                             U.S.D.C.       0:19-cv-   Judge Darrin
    Craig Shapiro and Julie Shapiro           Southern       61548      P.
    individually, and as guardians of their   District of               Gayles
    minor child, B.S.                         Florida (Ft.
    Defendants:                               Lauderdale)
    JUUL Labs, Inc., Altria Group, Inc.,
    Philip Morris USA Inc., My Vapor Hut
    doing business as 1st Wave Vapor,
    Edgar F. Di Puglia
             Case MDL No. 2913 Document 21 Filed 08/14/19 Page 4 of 4



BEFORE THE
UNITED STATES JUDICIAL PANEL ON
MULTIDISTRICT LITIGATION

_____________________________________________________
                                                     )
IN RE: JUUL LABS, INC.                               )
MARKETING, SALES PRACTICES,                          )   MDL DOCKET NO. 2913
AND PRODUCTS LIABILITY                               )
LITIGATION                                           )
                                                     )
_____________________________________________________

                                       PROOF OF SERVICE

        In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial

Panel on Multidistrict Litigation, I hereby certify that copies of the foregoing Amended Corporate

Disclosure Statement were served on all parties electronically via ECF on August 14, 2019.



Dated: August 14, 2019                                   Respectfully submitted,

                                                          /s/ John C. Massaro

                                                         John C. Massaro, Esq.
                                                         ARNOLD & PORTER LLP
                                                         601 Massachusetts Ave, NW
                                                         Washington, DC 20001-3743
                                                         Telephone: 202-942-5000
                                                         Facsimile: 202-942-5999
                                                         john.massaro@arnoldporter.com


                                                         Attorney for Altria Group, Inc.
